Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6,17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 17 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for manufacturer, dealer and
consumer joint transaction, comprising steps of:
selecting registered dealers from various places by a manufacturer on a system, or allowing approved a dealer to settle on a platform, thereby confirming a cooperation relationship between the manufacture and the dealer;
after the dealer application is approved, conducting online and/or offline operations by the dealer within a sale scope designated by the manufacturer: and
searching for a desired product by a registered consumer within a certain area nearby through a dealer cloud data server, and settling purchase with the dealer online:
wherein the sale scope comprises products to be sold. sale areas and quantities: and data association is performed between the manufacture, the dealer and the consumer within the sale scope:
wherein the manufacturer edits and uploads product or service information but not sell online; the dealer does not edit and upload the product or service information, but only imports the product or service information from a product database of the manufacturer or a superior dealer to whom a cooperative relationship is established; dealer product data are automatically updated when manufacturer product data are updated 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting brokering deals between a manufacturer and seller by a dealer at a cloud server, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “setting authorities, selecting dealers, conducting operations, designating, searching, updating data, and settling” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:

A method for manufacturer, dealer and
consumer joint transaction, comprising steps of:
selecting registered dealers from various places by a manufacturer on a system, or allowing approved a dealer to settle on a platform, thereby confirming a cooperation relationship between the manufacture and the dealer;
after the dealer application is approved, conducting online and/or offline operations by the dealer within a sale scope designated by the manufacturer: and
searching for a desired product by a registered consumer within a certain area nearby through a dealer cloud data server, and settling purchase with the dealer online:
wherein the sale scope comprises products to be sold. sale areas and quantities: and data association is performed between the manufacture, the dealer and the consumer within the sale scope:
wherein the manufacturer edits and uploads product or service information but not sell online; the dealer does not edit and upload the product or service information, but only imports the product or service information from a product database of the manufacturer or a superior dealer to whom a cooperative relationship is established; dealer product data are automatically updated when manufacturer product data are updated. 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 4 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a cloud data server, online operations, uploading, automatically updating and a platform, are recited at a high-level of generality (i.e., as a generic cloud server performing a generic server functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as servers).  For example, stating that the information from the various entities is transmitted to the cloud server, only generally links the commercial interactions and management of relationships or interactions between entities to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data makes determination, processes transactions and updates information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Storing product data at a broker site for a customer to browse and purchase products while remaining anonymous, Mortgage Grader Inc v First Choice Loan Services Inc.
Task related permission to edit and perform tasks related to a transaction; Accenture Global services, GmbH v Guidewire Software.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 17 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 6 is a system reciting similar functions as claim 17, and does not qualify as eligible subject matter for similar reasons.  

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 6 and 17 are allowable should the USC 101 rejection be overcome.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 6 and 17.
	The independent claims are found to be allowable over the cited art of record on the merits for those reasons stated in the reply filed 8/3/2022 and because the cited art of record fails to teach the claimed features: selecting registered dealers from various places by a manufacturer on a system, or allowing approved a dealer to settle on a platform, thereby confirming a cooperation relationship between the manufacture and the dealer; after the dealer application is approved, conducting online and/or offline operations by the dealer within a sale scope designated by the manufacturer: and searching for a desired product by a registered consumer within a certain area nearby through a dealer cloud data server, and settling purchase with the dealer online: wherein the sale scope comprises products to be sold. sale areas and quantities: and data association is performed between the manufacture, the dealer and the consumer within the sale scope: wherein the manufacturer edits and uploads product or service information but not sell online; the dealer does not edit and upload the product or service information, but only imports the product or service information from a product database of the manufacturer or a superior dealer to whom a cooperative relationship is established; dealer product data are automatically updated when manufacturer product data are updated.
As noted, the claims would be found allowable should the USC 101 rejection be overcome.


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 20180217871 to Doshi et al. teaches “detecting updates when the API endpoint of the business service is moved (e.g., even by an infrastructure-as-a-service provider without knowledge of the consumer), and providing updated information regarding accessing the API. Also, if a business service is terminated by a consumer, system 300 automatically removes the API gateway endpoints for that business service as part of the termination process. System 300 provides full life cycle automated management of APIs, including API discovery when a business service is instantiated into an environment, gateway configuration including setting up permissions based on policy, updating the gateway as the business service is updated (if the APIs change), notifications back to consumers regarding how to access the APIs, and termination of the business service and removal of API gateway endpoints” (para 0008. Doshi, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PGPUB 10007937 to Atif et al. teaches “service provider 102 may process any information collected about the merchant 108 (e.g., the device data 116, the merchant/item information 118, etc.) and/or from the merchant 108 (e.g., the transaction data 120, etc.) to determine whether the merchant 108 is a candidate to become a seller of one or more items offered on the electronic marketplace 104. If the service provider 102 determines that the merchant 108 is a candidate to become a seller of one or more items offered on the electronic marketplace 104 based on the analysis, then the service provider 104 may provide an invitation 124 to the merchant 108, such as to the store operator 114 or other authorized or designated person. The invitation may be transmitted via the network(s) 110 to the merchant device 122. In some embodiments, the invitation may be generated using an automated process and transmitted by servers of the service provider or remote servers under at least partial control of the service provider 102 (e.g., via a distributed computing environment, a cloud computer service, etc.). The store operator 114 or other authorized or designated person may provide a response 126, which may be received by the service provider 102 via the servers or remote servers. In response to receiving the response 126 that accepts the invitation 124, the service provider 102 may initiate or configure the merchant 108 to join the electronic marketplace 104 and offer one or more items for consumption by customers of the electronic marketplace 104.” (para 0057). Moehrie, however, fails to render the application's above-mentioned limitations obvious.


(iii) US PG PUB 20170178209 to CIUDAD teaches “A method for local commerce through the Internet or cloud with the usage of geo locations comprising: selecting the closest location to the recipient of goods and services; directing goods and services to the closest location to the recipient of goods and services; utilizing a network/marketplace with independently vetted merchants and service providers; aiding local economies by providing a network/marketplace directed to prioritize local merchants and service providers; providing local merchants and service providers with a network/market place access to local members for adverting and campaigns; and matching the closest recipient with merchants and service providers using geo locations, reducing the distance from the shipping point to the delivery location.” (claim 1). CIUDAD, however, fails to render the application's above-mentioned limitations obvious.
	(iv) US PG PUB 20150113013 to Ferri et al. teaches “Member profiles include data that describe the users of a network, which may include proper names (first, middle and last of a person, a trade name and/or company name of a business entity, etc.), biographic, demographic, and other types of descriptive information, such as manufacturer affiliation, geographic location, and other pertinent data. Specification tracking system 210 may contain data describing relationships between members, including other representatives, equipment manufacturers, designers, and dealers. The information may indicate a member's association with a particular geographic location and representative activities associated with that location. A member profile may also include privacy settings governing access to the member's information and limiting member access to information relevant to that member” (para 0028). Rys, however, fails to render the application's above-mentioned limitations obvious.
(v) US PG PUB 20140156399 to Jones teaches “facilitating sales and marketing between food industry manufacturers, distributors, and retailers. Operations performed at each of the manufacturer 610, distributor 620, and retailer 630 are separated via dashed lines. In this method, a manufacturer 610 can search a database for retailers based on geography, retailer type, and/or consumer demographics in a search operation 612. MealTicket servers, remote from the manufacturer 610, then build promotions for the retailers found (and optionally selected from search results) in the search (block 614). The MealTicket servers then transmit the proposed promotions to the distributor 620 for approval. The distributor 620 reviews (block 622) the proposed promotion(s) and if it approves of the promotion(s) in decision 624 then the promotion is transmitted to a retailer 630. Optionally, notice of the approved promotion can be transmitted to a distributor sales representative in transmit operation 626. Depending on whether the distributor sales representative is involved, the promotion can be passed directly to the retailer 630 (e.g., via e-mail) or the distributor sales representative can present the promotion to the retailer 630 (e.g., via e-mail or via in-person solicitation). If the proposed promotion is not approved at the decision 624, then the manufacturer 610 can be asked to review the denial of the proposed promotion in review operation 616. A new proposed promotion can then be generated with changes suggested by the MealTicket servers and/or input from the manufacturer” (para 0072). Jones, however, fails to render the application's above-mentioned limitations obvious.
(vi) US PGPUB 20120191509 to McMurtrie et al. teaches “offer services 205, which may provide the retailer 103 with offers from distributors 102 and manufacturers 101. For example, a distributor 102 or manufacturer 101 can push offers to alert the retailer 103 of a sale on certain products. These offers can be pushed in a variety of ways, including via direct mail, advertising on the management and marketing platform user interface, e-mails to the retailer 103, and mobile marketing such as text messages. Of course, the marketing and management platform 100 may also provide the contact information of retailers of a distributor 102 or manufacturer 101, so the distributor or manufacturer may also contact the retailer directly. Furthermore, because distributors 102 and manufacturers 101 may have different levels of access to the data of the retailer 103 stored on the management and marketing platform 100, the distributors 102 and manufacturers 101 can tailor their offers to the needs of the retailer 103. For example, a distributor 102 may be able to track the sales of the retailer 103 of one product and provide a sale or incentive for the retailer 103 to purchase a complimentary product from the distributor 102 to sell to the consumer 105. The offer suggestion tool, described above, may also be used by a distributor or manufacturer to suggest offers that target the retailers” (para 0045). McMurtrie, however, fails to render the application's above-mentioned limitations obvious.

Non-Patent Literature
(vi) Anonymous, teaches methods for creating an agreement between a supplier and a distributor. Anonymous, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to USC 101 Arguments
	Applicant argues that claim 6 recites additional elements beyond the judicial exception including: manufacturing interface, a dealer interface, a consumer interface. The examiner disagrees and as stated in the rejection supra the elements of manufacturing interface, a dealer interface, a consumer interface are “…recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)”.
Applicant argues that forbidding the dealer to edit and upload the product or service information is a specific function performed by the computing hardware. The examiner disagrees and notes that the function of restricting access to data is a function that can be done by hand. Furthermore, the courts have found that restricting access to information was found to well-known, routine and conventional activity (see Ultramercial, Inc v Hulu LLC).
	 Applicant argues that not allowing the user to edit product related data assuring rights of the manufacturer and the consumer provide an improvement in the functioning of a computer or an improvement to another technology or technical filed. The examiner disagrees and notes that the function of restricting access to data is a function that can be done by hand. Furthermore, the courts have found that restricting access to information was found to well-known, routine and conventional activity (see Ultramercial, Inc v Hulu LLC).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684